Citation Nr: 9934918	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-22 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction in the disability evaluation for the 
veteran's service-connected herniated nucleus pulposus with 
arthritis, from 40 percent to 20 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982, from November 1984 to March 1985, from 
December 1990 to May 1991, and from August 1991 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a July 1998 letter, the veteran indicated that he was 
seeking an increased evaluation for his service-connected 
herniated nucleus pulposus with arthritis.  A claim of 
entitlement to an evaluation in excess of 40 percent has not 
been adjudicated and is referred to the RO for appropriate 
action. 

REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes securing relevant medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In this regard, the Board observes that, during a July 1999 
videoconference hearing before the undersigned acting Board 
Member, the veteran stated that he worked as a janitor for 
the Lexington, Kentucky, Board of Education and that he 
missed about a month's worth of work in a typical year on 
account of his back disorder.  The Board observes, however, 
that no records from the veteran's employer are contained in 
the claims file.  The veteran also stated during his hearing 
that he had received recent VA treatment for this disorder, 
but the most recent records of such treatment are dated in 
February 1999.  Moreover, VA examiners have not commented 
upon the impact of the veteran's disability on his 
employability.  In view of these matters, the Board finds 
that further development is warranted.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he have the Lexington, 
Kentucky, Board of Education provide any 
available records of his attendance at 
work and/or a statement documenting his 
claimed absences from work and the 
reasons therefor.  Any records received 
by the RO should be added to the claims 
file.

2.  The RO should also contact the 
Lexington, Kentucky VA Medical Center 
(VAMC) and request all records of 
treatment of the veteran subsequent to 
February 1999.  Any records received by 
the RO should be added to the claims 
file.

3.  Then, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the current nature and extent of his 
service-connected back disorder.  The 
veteran's claims file should be made 
available to the examiners for review.  
All indicated tests and studies should be 
performed.  The orthopedic and 
neurological examiners should make 
detailed clinical findings as to the 
status of the veteran's back The 
examiners are also requested to offer 
opinions as to the extent to which the 
veteran's service-connected back disorder 
impacts on his employability.  In this 
regard, the examiners should consider the 
effect of the veteran's disability on his 
capacity to carry out the duties of a 
school janitor.  A complete rationale 
should be given for all opinions and 
conclusions expressed, and the 
examination reports should be typed.

4.  After completion of the above 
development, the RO should again 
adjudicate the issue of whether the 
reduction in the disability evaluation 
for the veteran's service-connected 
herniated nucleus pulposus with 
arthritis, from 40 percent to 20 percent, 
is proper.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain clarifying medical and employment 
information.  The Board intimates no opinion at this time as 
to the ultimate outcome of this case. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is further notified by the RO.



		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












